 PRE-CAST MFG. CO.135Pre-CastMfg.CoandJohn AndersonandRichardRamirezandEddie LuceroandVivian ReyesandFrankPena.Cases 28-CA-2436-1, 28-CA-2436-2,28-CA-2436-3,28-CA-2436-4, and28-CA-2436-5November 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn June 28, 1972, Administrative Law Judge'Irving Rogosin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in opposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Pre-Cast Mfg. Co.,Phoenix, Arizona, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.iThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIRVING RoGOSIN, Trial Examiner: The consolidatedcomplaint, hereinafter referred to as the complaint, issuedJanuary 12, 1972, as amended at the outset of the hearing,iDesignations herein are as follows: the General Counsel, unlessotherwise noted, his representative at the hearing; Pre-Cast Mfg. Co.:Respondent, the Company or the Employer; Construction, Production andMaintenance Laborers Union, Local No 383: the Union; the individualsnamed as Charging Parties in the caption of the complaint, the ChargingParty or Parties, as the context may require; the National Labor RelationsAct, as amended (61 Stat 136, 73 Stat. 519, 29 U.S C. Sec. 151,et seg.),theAct; the National Labor Relations Board, the Board. The individualchargeswere filed by Anderson, Ramirez, and Lucero, in Cases28-CA-2436-1, -2, -2, and -3, respectively, on October 12, 1971; by Reyesand Pena, in Cases 28-CA-2436-4 and -5, on October 18, 1971. Allcharges were duly served on RespondentzAlthough served with notice of all proceedings, Eddie Lucero did notalleges thatRespondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Act.Specifically, the complaint alleges that (1) since aboutOctober 11, 1971, Respondent, by its supervisors or agents,has (a) interrogated employees regarding their union andconcerted activities; (b) announced that it did not intend topermit its employees to become unionized, irrespective ofthe number of employees desiring union representation;and (c) on about October 14, 1971, through a supervisor,interrogated employees regarding their activities duringnonworking time and warned them against discussing aunion during working or nonworkingtime,therebyengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act; (2) on October 11, 1971,discharged John Anderson and Richard Ramirez, and onOctober 12, Eddie Lucero; and, constructively dischargedFrank Pena and Vivian Reyes, on or about October 14,1971,by assigning them more arduous and less agreeable worktasks, thereby causing them to terminate their employmentwith Respondent, because they had joined or assisted thelabor organization or were suspected of sympathizing withthe formation of a labor organization, or had engaged inother concerted activities, thereby violating Section 8(a)(3)of the Act.'Respondent's answer admits, with minor exceptions, theprocedural and jurisdictional allegations of the complaint,but denies generally the remaining allegations, as well asthe commission of any unfair labor practices. Simultane-ouslywith the filing of the answer, Respondent filedmotions to sever the five consolidated cases, under Section102.33, and to make more definite and certain, or, in thealternative, to strike, specified paragraphs of the com-plaint,under Section 102.15 of, the Board's Rules andRegulations.A memorandum in opposition to Respon-dent'smotions was filed by counsel for the GeneralCounsel and, upon order of the Regional Director, themotions were referred to a Trial Examiner for ruling. OnFebruary 4, 1972, Trial Examiner Louis S. Penfield issuedan order denying each of said motions.Hearing was held before me from February 23 toFebruary 29, 1972, both inclusive, at Phoenix, Arizona. Allparties appeared and were represented by counsel, theCharging Parties appearingin pro per,2were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, to introduce oral and documentary evidence,relevant and material to the issues, to argue orally, and tofile briefs and proposed findings of fact and conclusions oflaw. At the outset of the hearing, Respondent renewed itsmotions to sever and to make more definite and certain or,appear in person or by counsel. At the conclusion of the General Counsel'scase,Respondent movedto dismissthe complaint as to him for lack ofevidence ofa prima faciecase. The record shows that Lucero, classified as alaborer,one of the employees present during union discussions in thecoffeeshop, was discharged the same day as Anderson and Ramirez. Noevidence was offered,however, regarding the circumstances surrounding hisdischarge. The motion to dismiss was granted, subject to reopening, in theevent he appeared before the close of the hearing. Lucero did not appearthereafter, and no request was made to reopen. Nevertheless, to preventforfeiture of any rights he may have, in the event his failure to appear mayhave been due to unavoidable circumstances, the ruling is modified toprovide that the dismissal is without prejudice.200 NLRB No. 31 136DECISIONSOF NATIONALLABOR RELATIONS BOARDin the alternative, to strike. The motions were denied.When subsequently renewed, as were the motions todismiss as to all Charging Parties, the motions were denied.Renewed, prior to the close of the hearing, ruling on themotions to dismiss was reserved. The rulings are disposedof in accordance with the findings and conclusionshereinafter made. Respondent argued orally on the recordand counsel for the General Counsel responded. Pursuantto extensions of time duly granted, the General Counselfiled a brief on May 1, 1972; Respondent filed a brief, withproposed findings and conclusions attached, on April 28,1972. Since Respondent's proposed findings of fact andconclusions are in narrative form, they have been disposedof by the findings and conclusions hereinafter made.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the briefsof the parties, which have been carefully considered, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, andit is hereby found that, at all times material herein, Pre-CastMfg. Co., Respondent herein, a corporation dulyorganized under the laws of the State of Arizona, with itsprincipal office and place of business in Phoenix, Arizona,has been engaged in the manufacture of precast concreteand related industrial products.During the 12-month period preceding issuance of thecomplaint, Respondent manufactured, sold, and distribut-ed concrete and related products valued in excess of$100,000, of which products valued in excess of $100,000were furnished to Arizona Public Service Company, amongothers,which furnishes annually services valued in excessof $50,000 outside the State of Arizona, where saidcompany is located.At all times material herein, Arizona Public ServiceCompany has been a corporation duly organized under thelaws of the State of Arizona, maintaining its principaloffice and place of business in the city of Phoenix, and hasbeen continuously engaged in the business of operating apublic utility, including the production, distribution, andsale of electricity and natural gas.During the year preceding January 1971, Arizona PublicService Company sold and distributed products, the grossvalue of which exceeded $500,000, and during the sameperiod said company provided goods and services, valuedin excess of $50,000, in interstate commerce, directly tocustomers located in States of the United States other thanthe State of Arizona.3It is, therefore, found, on the basis of the foregoing andupon the entire record, that, at all times material herein,3Although Respondent denied, for lack of sufficient knowledge, theoriginal allegations of the complaint with respect to the Arizona PublicService Company, after the introduction of the formal exhibits, the GeneralCounsel amended that allegation of the complaint in the manner recitedabove in the text. Respondent stipulated to the granting of this amendment,with the request that his responses to the remaining allegations be deemedapplicable to the amendment as well. No evidence was offered to contradictor challenge the allegations in this amendment to the complaint. Officialnotice has been taken of the Board's decisionin Arizona Public ServiceRespondent has been an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDConstruction, Production andMaintenance LaborersUnion, Local No. 383, herein called the Union, is, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act .4III.THE UNFAIR LABOR PRACTICES.A.The Issues1.Whether Respondent, through Plant SuperintendentJohn Tompkins, interrogated employees regarding theirunion and concerted activities; announced to its employeesthat Respondent did not intend to permit its employees tobecome unionized irrespective of the number of employeesdesiring union representation; and interrogated employeesregarding their activities during nonworking time andwarned them against discussing the Union either duringworking or nonworking time.2.Whether Respondent discriminated in regard to thehireand tenure of employment of its employees todiscourage membership in the Union by (a) dischargingJohn Anderson and Richard Ramirez, on October 11,1971, and Eddie Lucero, on October 12, 1971, (b) assigningmore arduous and less agreeable work tasks to Frank Penaand Vivian Reyes between October 12 and 14, 1971, andfailed and refused to reinstate said employees [in (a) and(b) ] because of their assistance to a labor organization,because they were suspected of sympathizing with theformation of a labor organization or because they hadengaged in other concerted activities for the purpose ofcollective bargaining or mutual aid or protection; and (c)whether Richard Ramirez was, at the time of his discharge,a supervisor within the meaning of Section 2(11) of theAct.3.Whether, by the foregoing conduct, Respondentinterfered with, restrained, or coerced its employees in theexercise of rights guaranteed in Section7, therebyengagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.B.IntroductionRespondent has been engaged in its present operationsfor 15 or 16 years, employing approximately 20 hourly paidproduction and maintenance employees at its plant inPhoenix. Its officersconsist ofHarry C. Tompkins, Sr.,president, and Teresa C. Tompkins, his wife, secretary-treasurer and bookkeeper. Prior to August 3, 1971, HarryC. Tompkins, Jr., their son, was plant superintendent. OnCompany,188 NLRB No. 1 (1971),assertingjurisdictionover that publicutility.4 Although Respondentdenied,for lack ofknowledge,theUnion'sstatus as a labor organization,there is ample evidence tosupport thisfinding.See alsoKennedy v. Construction,Production and MaintenanceLaborers'UnionLocal 383, AFL-CIO,199F.Supp775 (D.C. Ariz), cited bytheGeneralCounsel, in which the union was found to be a labororganization PRE-CAST MFG. CO.137August 2, 1971, John W. Tompkins, anotherson,wasappointed plant superintendent to succeed Harry C.Tompkins, Jr. Respondent's production and maintenanceemployees have never been represented by a labororganization. In connection with its operations, Respon-dent has occasion to perform installation work at variousbuilding sites. Respondent became a party to, and is stillbound by, a Master or Basic Crafts Agreement, datedNovember 8, 1965, covering carpenters, teamsters, labor-ers, and finishers on work performed at the jobsite.5 Thereisnocollective-bargaining agreement between Respondentand Local 383 covering production and maintenanceemployees working inside Respondent's plant. Respondentcontributed to the Arizona Basic Crafts Health andWelfare and Pension Trust Fund and, during October1971, contributed to this fund on behalf of employeeChavez, an hourly employee who worked in the plant, amember of Local Union No. 383, for 161 hours worked onan outside project.When John Tompkins became plant superintendent,6 onAugust 2, 1971, he instituteda seriesof disciplinary rulesrelating to absenteeism, among other subjects. The employ-ees regarded these as "grade school" or "school boy rules,"which they bitterly resented.This, in part, led to discussions about the need for unionrepresentation.Discussions were held at the plant, bothduring working and nonworking time, and at a localcoffeeshop,aswellasata bar, frequented by theemployees.The discussions occurred on nearly everyoccasion when groups of employees, including the discri-minateeswho were prominently identified as unionsympathizers, assembled. At some of these discussions,which took place at the bar, Felix Padilla, Respondent'sforeman, an admitted supervisor, was close by and in aposition to overhear the conversations.Late in August or early September, Anderson went to theUnion, where he obtained information about initiationfees,dues,and other aspects of union membership.Anderson relayed the information to the employees indiscussions at the bar. In one discussion, Padilla, who waspresent,made the statement, according to Anderson'scredited testimony, that the men would "never get theUnion in because John (Tompkins) just wouldn't let it in.He would just fire us all before he let it go, that he wouldjust shut the gate." About a week before his discharge onOctober 14, discussed hereinafter, Anderson again visitedthe Union and discussed the matter of organizing Respon-dent's employees with AssistantBusinessRepresentativeand Dispatcher Hatfield. Hatfield referred him to anotherunion representativewho advised Anderson how toproceed. Thereafter, Anderson circulated a handwritten"petition" among employees whom he had not previouslycanvassed about the Union to determine the extent of5This finding is based upon the undisputed and credited testimony ofJames Hatfield, assistant business representative of Local 383. The fact thatRespondent agreed, out of apparent necessity, to be bound by the MasterAgreement, insofar as it applied to outside work performed at thejobsite byitsplant employees, does not establish, as Respondent appears to suggest,that it was not opposed to the unionization of those employees with regardto their production work. According to the undisputed testimony ofAnderson and Ramirez, they had each worked on jobsitesawayfrom theplant but were paid at the production rate. Anderson further testified thatemployee interest. On Friday, October 8, Anderson againcalled at union headquarters to obtain authorization cardsfor distribution among the employees. Arriving late, he wastold by a union agent to pick them up the followingMonday. As will presently appear, Anderson was dis-charged on Monday, before he had an opportunity toobtain the cards.C.Discrimination in Regard to Hire and Tenure ofEmployment; Interference, Restraint, and Coercion1.The discharges(a) John E. AndersonJohn E. Anderson was hired by Respondent as acarpenter in November 1970, at an hourly rate of $2.50. Atthe time of his discharge he was earning $3.50 an hour,having received four raises, in increments of 25 cents anhour, the last effective May 2, 1971. He was hired by HarryTompkins, Sr., and worked under Foreman Padilla's directsupervision, producing various products manufactured atthe plant. For a period of time, while Harry Tompkins, Jr.,was still plant superintendent, Anderson served as aleadman. As previously noted, he led discussions withemployees regarding union affiliation, both at the plantand the coffeeshop, and later made the initial contact withthe Union. During his discussion with Business Represent-ativeHatfield, he informed him that about 75 percent ofthe employees were prepared to sign a "petition," andasked his advice about how to proceed. Next day,Anderson circulated the petition, which stated that theemployees wished to be represented by Local 383. Thisactivity occurred for the most part during the lunch periodorwhen he encountered employees in the plant areas.There were some 15 or 20 hourly employees working thereat the time. Anderson submitted the petition for signatureto some four employees, whom he identified at the hearingby their given names or nicknames.After work, Anderson called the Union, and notified thebusiness agent that the employees were ready, and that hewould call for the authorization cards. He was told that itwould be too late that evening but to call for the cards thefollowingMonday after work. He was discharged thatMonday. On Monday morning, before work, Andersonand a number of the employees, including the other allegeddiscriminatees, were at the coffeeshopas usual.Andersontold them that he intended to procure the union cards thatnight.He later mentioned this to employees whom heencountered at the plant. Anderson, however, was dis-charged later that day and did not call for the cards.Sometime before lunch, Anderson encountered Ramireznear the drinking fountain, and told him that he wasgetting the union cards that night and would bring themwhen he was hired by Harry Tompkins, Jr, he was asked if he belonged totheUnion.He told him that he had a withdrawal card. Later, JohnTompkins told him that the Company had a working arrangement underwhich production employees working outside the plant were required to beumon members,and that whenever'he had occasion to work at a jobsite,installing concrete boxes, he was to say that he was a umon member.5Unless otherwise indicated,all references to Tompkins hereinafterapply to John Tompkins, plant superintendent. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto the plant next day, remarking, "We [are] going to pushthe Union in." Anderson asked Ramirez whether he wouldsign a card, and the latter told him that he would. WhenAnderson warned him that it might be necessary to go outon strike for as long as 6 months and asked him whether hewas prepared to do that, Ramirez told him that he was.During this conversation, Anderson observed RichardCarter, another employee, in the immediate vicinity, a fewfeet away.? When the conversation ended, Carter went intoTompkins' office. Anderson started toward Tompkins Sr.'soffice to look for some tools. Anderson was in that officefor several minutes.When he left, he saw Carter andTompkins Jr. leaving the latter's office together. It isreasonable to infer that Carter overheard the conversationbetween Anderson and Ramirez, and promptly reported ittoTompkins. This inference is supported by Padilla'sadmission at the hearing that he teamed of the unionorganizational activity, and Anderson's role in circulatingthe petition, from Carter on October 11, and by Tompkins'admission that Padilla told him the same day thatAnderson had been trying to get a petition signed.Sometime that day, Anderson conveyed a message toForeman Padilla that Lucero would not be in. During thisdiscussion, or in another the same day, Anderson toldPadilla about his intentions regarding the Union.On the basis of this evidence, and other evidencepresently discussed, there can be no' doubt that Respon-dent was aware of the union activity in the plant, and ofAnderson's role therein, prior to the time he was dis-charged.'Monday was not a regular payday, but, at about 10:30that morning, Anderson observed Tompkins getting out ofhis truck with a "handful of checks in his hand," anunusual occurrence according to Anderson.Soon after lunch, Anderson learned from Padilla thatRamirez had been discharged. Anderson was also told byCarter that Lucero, too, was being discharged. At about 2or 2:30, as Tompkins was passing Anderson, he asked himifhe was one of the employees who had signed a unionauthorization card. Anderson replied that he not onlyintended to sign a card, but that he also planned todistribute cards to the employees. Tompkins remarked,"We'll see about that," "See you later," or something tothat effect.At about 3 or 3:30 that afternoon, when Andersonwalked into Tompkins' office, the latter asked him for histools. Tompkins then told Anderson that he would have tolay him off because work was becoming slack and handedhim two checks, one for his previous week's pay and theother for that day's work. After examining the checks,Anderson asked Tompkins the reason for his layoff.Tompkins repeated what he had said about work beingslack.Anderson then asked him why he did not followseniority and lay off the more recently hired employees.Tompkins replied that Anderson was earning more than7Carter was hired on January 20, 1971, at $2.50 an hour. On June 7,1971, his rate ofpaywas $3.75 an hour. Although classified as a laborerduring the entire period of his employment, the record indicates that hedrove a forklift truck, performed finishing work and inspections and kepttimecards on the employees. On January 31, 1972, he was placed on salary,at $162 a week.8 In view of this more direct evidence of company knowledge of unionmost of the newer employees, and that it would be moreeconomical to retain them because the Company wouldhave the use of two employees for the wages it had beenpaying him. Anderson became excited, and chided Tomp-kins, asking if he was that "chicken-shit about having theUnion come into the place." Unabashed, Tompkinsallowed that he was, repeating the epithet, and declaredthat "there was never going to be a union in the shop and ifanybody tried, all they had to do was get rid of the top menand that-get rid of them and it wouldn't come in." As hestarted to leave, Anderson remarked that there must besomething he could do to "get even with [Tompkins]."Tompkins retorted, "What are you going to do, come backlikeRocco and his little friends did?-9 Anderson repliedthat he was not that low as to return at night and "destroythe plant just because one man don't know how to handlepeople," and left. Anderson was returning to his car, whenhe remembered that he had not inquired about his vacationpay and unemployment compensation. He started back tothe office, and, encountering Tompkins outside, asked himabout his vacation check. Tompkins rebuffed him andremarked sarcastically that he, Tompkins, was "toochicken-shit" to give him vacation pay. Anderson thenasked Tompkins what he intended to state as the reason fordischarge on his unemployment compensation applicationso that their reasons would agree. Tompkins replied, "Idon't care what you put down on there, you aren't going tobe able to draw unemployment anyway, I'll stop itanywayI can." Anderson rejoined, "You really must hate peoplethat try to make a decent living by putting a union in acompany like this." Vowing that the "union [would] neverget in," Tompkins irately ordered him off the premises, andtold him that if he was not gone in 2 seconds, he wouldhave him forcibly ejected.Tompkins did not categorically deny the statementsattributed to him by Anderson. Instead, he made a blanketdenial that he ever told any of the employees that he wouldnot permit them to become unionized, denied interrogatingthem, especially the discriminatees, concerning their unionactivitiesduringworking or nonworking time betweenOctober 11 and 15, or telling them that they were not todiscuss the Union, at any time. Finally, he summarilydenied that he had ever interfered with, restrained, orcoerced any of the employees in regard to their organiza-tional activities. Under these circumstances, and in view ofthepositiveand credible testimony of the witnessesimputing such statements to him, it is found thatTompkins' blanket denials are insufficient to overcome themore positive testimony of these witnesses.It is, therefore, found that, by Tompkins' interrogationof, and statements to, Anderson, detailed above, Respon-dent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7, therebyviolating Section 8(a)(1) of the Act.Among the rules instituted by Tompkins after he becameactivityprior to the discharges of the alleged discnminatees, it isunnecessary to rely on the so-called "small plant doctrine" advanced by theGeneral Counsel.9Reference was apparently to some Spanish-American employees whohad allegedly engaged in malicious mischief at the plant after having beendischarged. PRE-CAST MFG. CO.139plant superintendent, in August 1971, was one relating toabsenteeism.Under that rule, an employee who failed toreport for work without notifying Respondent, and withouta satisfactoryexcuse,would be warned for the firstinfraction, laid off for 1 week without pay, for the second,and terminated, after the third. It is undisputed thatAnderson was absent on a number of occasions, some dueto illnessor personal business, and that, in some instances,he failed to notify Respondent or furnish a satisfactoryexcuse.According to Respondent, Tompkins and Padilla dis-cussed the possibility of terminating Anderson during theweek of August 11. Anderson was absent from work onAugust 26, 27, 31, September 1, 2, 3, 1971, presumablywithout notifying Respondent or furnishing a satisfactoryexcuse.Anderson was laid off, without pay, for the weekbetween September 5 and 11, 1971.10Respondent contends that Anderson's attitude and workperformance deteriorated after this disciplinary layoff.Anderson candidly admitted that his attitude changed butdenied that this was because of the layoff, attributing it,instead,toTompkins' relationswith the employees.Anderson denied that he had received any complaintsabout his work and testified that Foreman Padilla hadnever criticized him unfavorably about his work from thetime of his disciplinary layoff until the time of hissubsequent discharge. It will be recalled that, during partof the time, prior to his layoff Anderson had beenperforming the work of a leadman, and it is doubtfulwhether he would have been assigned to this job if his workhad been unsatisfactory.According to Respondent, after a discussion withPadilla,Tompkins decided to terminate Anderson onFriday,October 8, 1971. Because Tompkins was awayfrom the plant that day, Anderson was not terminated thenbut was discharged the following Monday, October 11,under the circumstances previously related.Respondentmaintainsthat Anderson was terminated forthe followingreasons:(1)unsatisfactory attitude; (2)questioning the foreman's authority; (3) slowing down andtelling other employees, to slow down and not work sohard; and (4) garnishment of his wages.(1) Although Respondent offered no specifics regardingAnderson's change in attitude, it is evident that, like other-employees, he was disgruntled over the stringent ruleswhich Tompkins had introduced, and this undoubtedlywas reflected in his attitude. Be that as it may, there is noevidence that Respondent called him to task on this score.Tompkins maintained, however, that Anderson's pro-duction declined following his return from his layoff butproduced no records to support this contention, basing hisconclusion on Anderson's work on two projects withoutfurnishing details.(2) As to questioning the foreman's authority, Andersonconceded that about 2 weeks before his discharge, whenthe men were under pressure to get out a special order, hedid question Padilla's judgment in that regard.(3)Anderson also conceded that he had told the men toslow down on occasions because he felt that they werebeing required to work too hard.(4)With regard to the garnishments of Anderson'swages, the record discloses that Respondent had receivedthree garnishments during the second or third quarter of1971. As to one of these, Anderson made arrangements totake care of it. As to the remaining two, Andersondisclaimed liability on one, and with regard to the other,after investigation by Respondent's counsel, and ascertain-ing that it involved a written contract with a bank,Respondent obtained a copy, which it kept, withoutdiscussing the matter further with Anderson.Itmay be noted, in passing, that the notation on thereverse side of Anderson's employment application statesthat he was "laid off" rather than discharged on October11, 1971. Lest it be assumed that Respondent was merelyusing the term "laid off" interchangeably with that ofdischarge, it is significant that with regard to similar entrieson the employment applications of Ramirez and Lucero onthe same day the action taken is stated as "fired." The useof the term "laid off," in Anderson's case, is consistentwith his testimony that Tompkins told him at the time ofhis exit interview that he was being terminated becausework was slack. What is significant, however, is the factthat, despite Respondent's contention that in taking actionit considered all of the grounds for discharge advanced atthe hearing, none of these grounds were mentioned toAnderson when he was discharged. Instead, he was merelytold that he was being terminated because work was slack.Itmay be taken as datum that an employer maydischarge an employee for any reason, or, indeed, for noreasonat all, provided only that he is not motivated byreasons proscribed by the Act; i.e., to encourage ordiscouragemembership in a labor organization. It isequally well established that the burden is on the GeneralCounsel to prove discrimination rather than on theemployer to establish justification for the discharge. OncetheGeneral Counsel has establisheda prima faciecase ofdiscrimination, however, the burden shifts to Respondentto establish that the discharge was nondiscriminatory.Even if it be assumed that the conduct of whichRespondent complained may have warranted discharge,the crucial question remains whether the reasons advanced,or any of them, were, in fact, the real reasons or whetherRespondent utilized those reasons as a pretext foreliminating a union protagonist, where the employer isopposed to the union sympathies and activities of itsemployees. Knowledge of the employee's union or concert-ed activities or, at the very least, suspicion that he wasengaged in those activities, is, of course, indispensable inestablishing discrimination. There is abundant evidencehere that Respondent had actual knowledge of Anderson'sactivities,as shown by Plant Superintendent Tompkins'admission based on information he received from ForemanPadilla, as well as the circumstantial evidence that Carterundoubtedly reported this to Tompkins, immediately after10Entrees on the reverse side of his employment application, purportedlyand September 11, a Saturday. There was no showing whether those wererepresenting a compilation of his absences,include the following notation-regular workdays. According to these notations,Anderson did not work on"9/5 - 9/11 sent home without pay (Absent Without Notice)." According toSeptember 13 or 14 either.the calendar, September 5, 1971, was a Sunday, September 6, Labor Day, 140DECISIONSOF NATIONALLABOR RELATIONS BOARDoverhearing a conversation between Anderson and Rami-rez. It is, therefore, found that Respondent was aware ofthe union activities of its employees, and Anderson'sparticipation therein,prior to terminating his employmenton October 11, 1971.The acts of interference, restraint, and coercion in whichRespondent, through Plant Superintendent Tompkins andForeman Padilla, engaged establish beyond question itsopposition to the self-organizational rights of its employ-ees. In view of Anderson's prominent role in undertakingto organize the employees; Respondent's antipathy, if notoutright hostility, to the unionization of its employees; itsblatant animosity toward Anderson, as evinced by Tomp-kins' remarks to Anderson during his exit interview; itsfailure to notify Anderson of complaints regarding hiswork attitude and alleged derelictions, at any time prior tohis discharge, or to warn him that he faced the risk ofdischarge for those reasons; and Tompkins' statement toAnderson that he was being laid off because work wasslack,it isfound that, in discharging Anderson on October11,Respondent was motivated, in whole or in part, by hisunion or concerted activities, and by a purpose todiscouragemembership in a labor organization, ratherthan by the reasons advanced by it at the hearing, whichwere utilized as a pretext to justify his discharge.Itis,therefore,found that by the termination ofAnderson, under the circumstances detailed, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(3) and by such conduct and by Tompkins'interrogation of and statements to Anderson, as well asthose of Padilla, previously detailed, Respondent hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed under the Act, in violation ofSection 8(a)(1).(b) RichardRamirezRichard Ramirez was hired as a cement finisher onabout July 17, 1969, ata starting rateof $2.25 an hour. Asof the date of his discharge, on October 11, he wasreceiving $4.15 an hour, having received increases inincrements of 25 cents, except for one raise of 15 cents.With one exception, he was never criticized unfavorablyabout his work or deportment."Respondent contends, however, that at the time of hisdischarge, Ramirez was a supervisor within the meaning ofthe Act, hence excluded from its protection. The GeneralCounsel, on the other hand, contends that Ramirez was, atmost, a leadman, whose "natural alignment" was withrank-and-file employees rather than with management.It is undisputed that Ramirez did not have authority tohire, transfer, suspend, lay off, recall, or possess any of theother indicia of supervisory authority, as defined in Section2(11), with the possible exception of authority "responsiblyto direct" employees with whom he worked. According toRespondent, Ramirez was listed on its payroll records, asearly as September 28, 1970, as a foreman at the hourlyrate of $3.65.Therecord establishes,however,that Padillawas the only foreman in Respondent's employ,vested withany significant supervisory authority. Nevertheless, Padillatestified,whileHarry Tompkins, Jr., was plant superin-tendent he summoned Padilla and Ramirez to his officeand told them either that Ramirez would be Padilla'sassistant orthat he wouldbe assistant foreman.Tompkinssaid that Ramirez would"be in charge of making the boxesand the lids"and that he wanted"the place cleaned up orstraightened out" so that it would function more efficientlyand productively. According to Padilla, he and Ramirezmet with the plant superintendent thereafter two or threetimes a week before or after working hours,but after a timeRamirez was no longer included in these meetings.Padilla testified thatRamirez'status remained un-changed after John Tompkins became plant superintend-ent, although Tompkins told him that he did not wantanyone except Padilla coming to his office.Padilla relayedthe word to the employees and told them that if they hadany problem or needed anything, to report it to him, andhe would take it up with the plant superintendent.In a pretrial affidavit to a Board agent,dated October 13,1971,Ramirez stated, "My job was that of a Foreman. Iwas in charge of the Meter Box Department."It is evidentfrom his overall testimony,however,that Ramirez did notregard himself as a foreman,in the statutory sense, and didnot consider that he possessed any actual supervisoryauthority.Although attimesRamirez had charge of asmany as eight men, five on the day of his discharge, hisduties in regard to them consisted primarily of instructingthem in their tasks. He regulated the concrete which theymixed, kept their timecards (until relieved of this chore byCarter), and maintained a record of material used and thenumber of boxes produced.The meter boxes, made of concrete, were produced on amachine referred to as the "red machine," which had beendesigned and built by former Plant Superintendent HarryTompkins, Jr., and used initially on an experimental basis.The machine was regarded as "dangerous"even after itwas put into regular operation and had caused at least oneserious accident.Ramirez wasthe onlyperson qualified tooperate this machine, except for one other employee whooperated it on a regular basis. Consequently,Ramirezfrequently operated the machine when the regular operatorwas absent or required relief.Under normal operations, three employees were assignedto work in the meter box department, and two employeesin the meter lid department. From time to time additionalemployees were assigned to those departments,as needed,the highest total number of employees in any one dayamounting to eight. Ramirez had no authority to assignadditional employees and was obliged to make requests forsuchhelp to Padilla. Padilla, rather than Ramirez,scheduled the work on a daily basis, decided which workwas to be given priority,and reassigned members ofRamirez' crew to other tasks, without consulting with him.When changes were required in the size of meter boxes11The exception involved an incident when Tompkins and Padilla calledWhether Respondent accepted this explanation,it is clear that it did nothis attention to some meter box lids which did not fit properly because thereprimand or discipline him on this account. In any event,there is nobox was warped One of the meter boxes on which Ramirez had worked hadcontention that Respondent relied on this incident as a ground for hisbeen made without reinforcing steel rods.Ramirez maintained, however,discharge.that some of the boxes had been manufactured before Ramirez was hired. PRE-CAST MFG. CO.being produced, Padilla issued the necessary orders toRamirez.Ramirez instructed employees in the operation of the"red" machine and operated it until an employee could betrained to take over. Ramirez worked frequently with thecrew, sometimes operating the machine, and at other timesassisting in the removal and storing of the meter boxes.Whenever he lacked a full crew, Ramirez filled in,performing manual labor and relieving members of thecrew when necessary. He also performed manual laboreven when the crew was fully manned. Ramirez operatedthe "red" machine for a full day on an average of 3 or 4days a month.Ramirez was paid at an hourly rate, punched atimeclock,was paid time-and-a-half for overtime, andreceived no pay when absent from work. As has beennoted, his rate of pay at the time of his discharge was $4.15an hour, second highest to Padilla's. While the wage scalefor the classification of laborer ranged between $1.60 and$2.75 an hour, Tompkins conceded that he had hiredlaborers for asmuch as $4 an hour. Under thesecircumstances, the differential in Ramirez' hourly rate,standing alone, is not sufficient to establish his status as asupervisor. Ramirez had been employed for about 2 years,and his rate of pay was commensurate with that of otheremployees considering his additional duties.Effective October 1, 1970, Respondent instituted a healthand life insurance program for all its employees. Underthis program, rank-and-file employees became entitled to a$2,000 life insurance policy after 30 days of employment.Padilla and Ramirez, however, were each insured in theamount of $5,000, supposedly because they were foremen.This is not necessarily determinative of Ramirez' status.The larger policy could have been in recognition of theadditional duties performed by him. Teresa C. Tompkins,Respondent's secretary-treasurer and bookkeeper, testifiedon cross-examination that, at the time of the hearing, onlyPadillawas covered by a $5,000 policy. This does notnecessarily establish, however, as the General Counselappears to contend, that because Padilla was the onlysupervisor with a $5,000 policy after Ramirez' discharge,Respondent did not replace him with a foreman orleadman, leading to the inference that Respondent had notregarded him as a supervisor.An evaluation of all the relevant factors indicates that,although Ramirez instructed employees and directed themin their work tasks, transmitted orders, instructed orcorrected other employees or set up jobs, and evenassigned employees to various tasks, these factors alone donot establish his supervisory status as defined in the Act.Once employees were trained, no special skill was required,and whatever instructions or directions Ramirez gave themwere of a merely routine nature, not requiring the use ofindependent judgment, which was vested in ForemanPadilla under supervision of the plant superintendent.Ramirez' employee status was more nearly akin to that of aleadman or "straw boss" rather than a supervisor.It is, therefore, found, on the basis of the foregoing andupon the entire record, that Ramirez was not at the time of141his discharge a supervisor within the meaning of Section2(11) of the Act, so as to deprive him of its protection.As has already been seen from Anderson's testimony,corroborated by Ramirez, the two men discussed theUnion on the morning of the day of their discharges, in aconversation obviously overheard by Carter and undoubt-edly reported by him to Tompkins. Foreman Padillahimself acknowledged that Carter told him of Anderson'sunion activities at about 10 o'clock that morning, some 2 to3 hours before Ramirez' discharge, which, in turn, occurred2 to 3 hours before Anderson's discharge.During their conversation, Anderson asked Ramirez todiscuss the Union with the Spanish-American employeeswho did not speak English and to solicit their affiliation.Ramirez also discussed the Union with Frank Pena,another of the alleged discriminatees, during working timeearlier that day. According to Ramirez, Pena expressed thehope that the employees could "get the union in" becausehe was getting tired of the way things were going and "theway they were pushing him." Ramirez counseled Pena to"take it easy" and perhaps "things [would] shape up."Ramirez testified that, although he did not frequent thebar,which the others did, he was there the Wednesdaypreceding the week of his discharge. He talked to Pena atthe bar that morning, and again during the lunch period.Among those Ramirez identified at his table in the bar, inaddition to Pena, were Reyes, Oscar Garcia, and SalvadoreHernandez. Seated at a nearby table were Owen Tucker,Lucero, and another employee whom he could identifyonly as Greg.On October 11, as Ramirez was returning from lunchand about to start work, Tompkins approached him andasked whether he had any of his own tools. Ramirez saidhe did not. Thereupon, Tompkins told him that he wantedto talk to him, and instructed him to report to his office.When Ramirez arrived there, Tompkins took a checkbookout of his drawer, tore out two checks, and told him,"Here's your check for last week and the one for today,Monday." Ramirez responded, "Now that you have givenme the checks, explain to me why you are firing me."Tompkins told him that he had seen him "talking to thetruck drivers, standing around, and had seen him talking toAnderson and Pena on other occasions." Ramirez shotback that he could tell Tompkins why he was firing him,and that the reason was that he did not fawn on him,12"like a lot of clowns around there did," and "didn't goaround squealing on the rest of the guys again, like someclowns did around there," venturing that Tompkins "didn'thave enough money to pay me to be a squealer." Ramirezalso commented that Tompkins' "new rules are going toput you down." Tompkins retorted, "Well, a lot of the guysdon't think I know what I am doing around here, but I feelI am doing the right thing in running this yard." Handinghim his paychecks, Tompkins told him that he had about"two minutes to get out of this yard," and that he did not"ever want to see [him] here again." Pointing to Tompkins,Ramirez told him not to "push" him. Tompkins deniedthat he was "pushing" him, and rose from his chair.Ramirez continued, "Don't even let it cross your mind."Tompkins resumed his chair, and gave Ramirez his checks.12ActuallyRamirez used a vulgar epithet instead of this euphemism. 142DECISIONS OF NATIONALLABOR RELATIONS BOARDAs he took the checks, and turned to leave, Ramirezmumbled something to the effect that Tompkins had notheard the last of it. Ramirez rejoined one of the employees,picked up his safety glasses and went back to the weldingdepartment. There he spoke to Foreman Padilla andCarter, who was also present, and told Padilla that he hadjust been discharged. Admittedly surprised, Padilla repeat-ed, "They fired you[?]" Ramirez confirmed it, adding thathe had already told Tompkins the real reason for hisdischarge, and repeated what he had said to Tompkins,using the same vulgarism. With that, Ramirez drove off inhis car.According to Tompkins, he had discussed Ramirez' workwith Foreman Padilla about 2 weeks before the discharge.Tompkins maintained that his dissatisfaction with Ramirezhad stemmed from the fact that boxes were not beingproduced in accordance with Tompkins' high standards.Tompkins asked Padilla if he thought Ramirez was"getting the job done." When Padilla expressed a negativereaction,Tompkins asked him whether he thought theyought to get rid of Ramirez. It was agreed that Respondentwould replace Ramirez as soon as it was most convenient.Tompkins further testified that he had talked to bothRamirez and Padilla about Ramirez' tendency to wanderaway from his work area. According to Tompkins, he haddiscussed this with Padilla some 2 weeks before thedischarge, and with Ramirez, about a week before hisdischarge.13Tompkins conceded that he discharged Ramirez onOctober 11, after he observed him talking to a ready-mixoperator earlier that day. For his part, Ramirez admittedtalking to the ready-mix truckdriver while the cement wasbeing poured from the truck. Ramirez had been working atthe machine about 25 or 30 feet away from the truck whenthe truckdriver went over to Ramirez, and engaged him inconversation. According to Ramirez, he had never beenreproached or reprimanded byanysupervisor for talkingto the ready-mix truckdrivers. Nor, for that matter, didTompkins or Padilla reprimand him for talking to thetruckdriver on this occasion.Despite his initial testimony regarding his discussionwithRamirez a week before his discharge, about hiswandering away from his work area, Tompkins laterconceded that he may have talked about this only toPadilla.Padilla,however, testified that he spoke toRamirez only about the failure of certain meter boxes tomeet Tompkins' specifications. Furthermore, Tompkinsconceded that Ramirez was the only employee ever firedfor "talking" on the job or for "wandering away" from hiswork station.It is significant that, despite Tompkins' testimony that heand Padilla had determined on Ramirez' discharge 2 weeksbefore the action was actually taken, Ramirez was notwarned in regard to his alleged derelictions or told of hisimpending discharge. The reason for the delay, accordingto Tompkins, was that he did not have a replacement for13During the week of August 2, Tompkins had offered to take Ramirezoff the timeclockandplace him on salary, in an apparent effort to upgradehim Ramirez declined. It does not seem reasonable that Tompkins wouldhave made this offer if he were dissatisfied with Ramirez' work. It issignificant that the sole reason for discharge noted on the back of hisemployment application is "fired for talking to ready mix operator."Ramirez, and it would have been necessary for Padilla totake over Ramirez' duties in the pull-box meter depart-ment. The fact is, however, that Respondent did not have areplacement for, and did not actually replace, Ramirezafter his discharge, and that Padilla assumed Ramirez'duties in addition to his own after the discharge.While denying that he had ever been reprimanded fortalking to the truckdriver, Ramirez conceded that Tomp-kins had told him that he ought not to be talking to Pena,unless it was necessary in connection with his work. Inview of Padilla's failure to mention in his testimony that hehad ever spoken to Ramirez about "wandering away," andTompkins' equivocal testimony as to whether he hadactually warned Ramirez about it, it is found that Ramirezwas at no time warned about being away from his workstation or talking to truckdrivers at the job. Moreover,there was no showing that Ramirez' casual conversationwith the truckdriver in any way interfered with or impededRamirez' work or that of the other employees.Considering Ramirez' overall satisfactory work perform-ance during the entire period of his employment, and theadmitted shortage of experienced help,14 it seems incon-ceivable thatRespondent would have discharged sovaluable an employee for such a relatively trivial reason. Infact, there was not even a showing that the conversationwith the truckdriver was not related to the operation at theyard. The reason advanced for Ramirez' discharge is sopalpably specious as to appear frivolous, and justifies theconclusion that the discharge could only have beenmotivated by Respondent's opposition to the Union andRespondent's chagrin thatRamirez,whose loyalty itprobably felt should have been to his employer, turned outtobe with the rank-and-file employees. The fact thatRamirez was observed discussing the Union earlier thatmorning, a fact which Carter undoubtedly reported toTompkins, furnishes substantiation of Respondent's un-lawful motivation.What has been said concerning motivation in Anderson'scase need not be repeated here, except to reiterate that theissue still remainswhether the reason advanced byRespondent was the actual reason or whether it wasutilizedas a pretext for venting its opposition to theunionization of its employees and eliminating an activeunion advocate.The preponderance of the reliable and probative evi-dence makes it abundantly clear that Respondent wasmotivated by a purposeto discriminate against Ramirezbecause of his espousal of the Union rather than by thereason it advanced. It is therefore found that, bydischarging Ramirez, and thereafter failing and refusing toreinstate him because of his union or concerted activities,to discourage membership in a labor organization, Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.14Padilla conceded that, in a pretrial affidavit given to a Board agentand adopted by Padilla at the hearing, he quoted Tompkins,in relation toEddie Lucero's discharge,as saying that the Company was "hurting bad formen," and that Tompkins finally told hun that it was up to him whether todischarge Lucero. PRE-CAST MFG. CO._2.The constructive discharges(a)Vivian ReyesVivian (Ruben) Reyes was hired as a laborer, on October5, 1970, at a starting rate of $2.75 an hour. At the time ofhis termination, he was receiving $3.50 an hour, after three25-cent raises, the latest effective June 7, 1971.Reyes was one of the group of employees who discussedunion affiliation in the neighborhood coffeeshop beforework, at the plant, during working and nonworking time,and in the bar, after work. On at least one occasion, heobserved Foreman Padilla seated at the next table 3 or 4feet away. It is evident that Padilla not only overheard thediscussion and was aware of the subject being discussed,but, as has been stated elsewhere, actually participated in adiscussion and voiced the Company's unalterable opposi-tion to the Union.At or about 8 o'clock on the morning of October 13,according to Reyes' testimony, he overheard Tompkinsinstruct Padilla to "keep Ruben [Reyes] busy all day, and[see to it that he did not] go to the bathroom ... or to thedrinking fountain" too often, and "[g]ive him all the dirtyjobs you can find for him." Although Padilla deniedreceiving these instructions, the fact that he issued suchorders to Reyes soon afterward can hardly be deemed merecoincidence. Reyes was thereupon assigned the chore ofbreaking a concrete curb about 10 feet long, 14 incheswide, and 12 inches thick. This was done by the use of asledge hammer, though the evidence does not disclosewhether Reyes used a 5- or 16-pound sledge hammer, bothof which were in use at the plant.After lunch the same day, Reyes asked Padilla forpermission to go to the restroom.15 He was grantedpermission provided he stayed no more than 3 minutes, acondition never imposed before.Later,Reyeswas assigned to scraping cement orconcrete, which had spilled and hardened on the floors inthe work area. This, according to Reyes, was the first timehe had ever been directed to perform this task. It took himabout an hour and a half to complete the chore with theuse of a sledge hammer. It is undisputed that Padillaassigned this work to Reyes, although, contrary to Reyes,Padilla denied that the work was dirty or strenuous.Reyes also testified that Tompkins had appeared visiblyangry toward him that morning. Tompkins approachedhim and asked, "Are you just breaking those damnedcurbs." 16Next day, October 14, between 2:30 and 3 in theafternoon, Reyes was casting "donuts," 17 when he discov-ered that he needed a steel reinforcing bar. Reyes went toFrank Pena's work area and asked him where he could finda rebar. 'Presently, Tompkins accosted Reyes and askedhim whether he "had any damned business over there." AsReyes 'started toward the pile of steel rebars, Tompkinsfollowed him and asked, "What were you guys talkingabout, the union." At first, Reyes denied it, and started toselect a rebar. When Tompkins persisted, and repeated his15 It is not clear whether Respondent had required its employees to askfor permission in the past, although it is not unlikely that this may havebeen among the rules instituted by Tompkins.16Whether Tompkins was complaining that Reyes had only just got143question, Reyes finally admitted it, took thesteelrebar andreturned to his work station.Tompkins followed Reyes, and stood looking overReyes' shoulder, and watched him work, something which,according to Reyes, neither Tompkins nor Padilla had everdone before. After severalminutes,Tompkins told Reyesthat he wanted him to load 200 meter boxes on the truckby himself. Reyes protested that he could not load thatmany boxes alone. Tompkins jeered, "Would you like meto bring Pena to help you and that way there will be morelove between you guys." Reyes retorted, "No, I don't thinkwe can do it,I am not goingto do it."These cement boxes were usually loaded by a forklift,although on occasion employees, including Reyes, hadlifted boxes 6 inches off the ground in moving them on tothe forklift.The boxes in question weighed about 250pounds each. Reyes knew that Ramirez, Anderson, andLucero had already been discharged, having talked toAnderson at his home the night of the discharges, and toldTompkins that he was "going to quit." He did not reportfor work on October 15, the following day, but sent hiswife to pick up his paycheck.Respondent denied that the tasks of breaking up theconcrete and scraping the spillage, to which Reyes wasassigned,were unpleasant or arduous. Reyes testified,without contradiction, that these tasks were usuallyperformed by the men who worked on the boxes and hadcaused the spillage.Be thatas it may, Reyes' testimonyregarding the instructions Tompkins had given Padilla, tokeep Reyes busy and give him all the dirty jobs he couldfind, supports the conclusion that the assignment wasdiscriminatorilymotivated. Furthermore, Reyes' equallyuncontradicted and credited testimony regarding Tomp-kins' interrogation about his conversation with Pena, andhis sarcastic remark as to whether Reyes would like to havePena help him, justifies a finding of discriminatory motive.Tompkins' attempt todismisshis order to Reyes to loadthe 200 boxesas an"idle jest" is wholly unpersuasive. Thepretrial affidavit furnished a Board agent contains no suchsuggestion. According to Reyes, Tompkins "sounded ...and lookedserious,"when he made the statement.Tompkins' appearance and demeanor on the witness standgave no hint of a proclivity for bantering with hisemployees. On the contrary, his attitude might best bedescribed as "strictlybusiness."Moreover, badinage withthe employees, especially after he instituted the stringentwork ruleson assumingthe position of plant superintend-ent, appears wholly out of character. Finally, Tompkins'testimony that he merely told Reyes that "if the fork truck[lift]should break down, we'd have to load boxes byhand," hardlysuggeststhat thestatementattributed to himby Reyeswas made injest. In this regard, it should benoted that Tompkins eventually conceded at the hearingthat the forklift had been repaired before he told Reyesthat he would be required to load boxes by hand.Considering Respondent's unionanimus, its action indiscriminatorily discharging Anderson and Ramirez onaround todoing thechore or whetherhe was critical because that was theonly workReyes was doing, is not clear.17 So designated because of the shape of the product. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDOctober 11, Tompkins' instructions to Foreman Padillaregarding the treatment to be accorded Reyes, Tompkins'interrogation of Reyes regarding his conversations withPena about the Union, and the actual assignment to Reyesof more unpleasant and onerous chores than he had everbeen required to perform, it becomes apparent thatRespondent resorted to this conduct as a means ofcoercingReyes into voluntarily terminating his employ-ment to obviate the necessity of finding a pretext fordischarging him. Reyes' realization that Anderson andRamirez, both active union adherents, had been dischargedonly a few days earlier, under one pretext or another,obviously impressed him with Respondent's determinationto rid itself of employees favoring unionization andimpelled him to quit rather than yield to Respondent'soppressive tactics.It is therefore found that, by assigning less agreeable andmore onerous tasks to Reyes on or about October 13 and14, 1971, because of his union or concerted activities,thereby discriminating in regard to his hire or tenure ofemployment to discourage membership in a labor organi-zation,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.It is further found that by Tompkins' interrogation ofand statements to Reyes regarding his union activities andthose of fellow employees, Respondent has interfered with,restrained, and coerced employees in the exercise of rightsguaranteed under the Act, thereby violating Section8(a)(1).(b)Frank PenaFrank Pena was hired on June 3, 1970, under theclassification of laborer at $2.50 an hour, and worked untilFebruary 24, 1971. He was rehired on June 1, 1971, at $3an hour and, at the time of his termination on October 14,his hourly rate was $3.50, having also received increases in25-cent increments. Although hired initially as a laborer, atleast during his second period of employment, he workedmostly as a welder. He was the only full-time welderalthough other employees, specifically Ramirez and Carter,performed some welding.Like the other discriminatees, he was actively in favor ofthe Union, participated in discussions with Anderson andthe others in the coffee shop and bar in August andSeptember, and, in Carter's presence, openly expressed hisviews. There is no doubt that Respondent was aware ofPena's union sentiments, and this need not be based on thevery real probability that Carter conveyed this informationto Tompkins. For, according to Pena's undisputed andcredited testimony, when he went to Tompkins' office onOctober 11, at or about 7 in the morning, to ask for the dayoff to attend to some personal business,'8 Tompkins askedhim, "What's the matter, Pena? Do you think I am dumbor stupid?" Pena asked Tompkins what he was talkingabout.The latter responded, "About the Union, god-dammit." When Pena still professed ignorance, Tompkinsirately invited him to join him in the "little back room," anallusion which Pena interpreted as an offer to fight. HarryTompkins, Sr., broke in, however, to say that there was aphone call for Tompkins.Pena testified that when he asked Tompkins for the dayoff, he also asked him for an advance of $100 against hiswages to take care of the traffic citation and attorney's fee.Tompkins told him that he would take it up with his father.Later, Tompkins told Pena that his father had refused hisrequest.According to Pena's undisputed and creditedtestimony, he had previously been granted a loan afterrequesting it through Padilla.19It is evident that Pena had become generally dissatisfiedwith working conditions in the plant. As Pena acknowl-edged in his pretrail affidavit to the Board agent, pressureshad been building up after Tompkins, Jr., becamesuperintendent, and employees began to express anxietyabout job security. During discussions among employees inthe coffeeshop, Anderson had suggested the possibility thatRespondent might discharge an employee to make a jobavailable for a relative of Padilla. It hardly seems acoincidence that Padilla's brother was hired as a laborer onOctober 26, 1971, as a replacement for Pena. Admittedly,Pena had considered quitting his job and looking for otheremployment, and had discussed this with Carter.Part of Pena's dissatisfaction stemmed from his claimthat his wage scale was not commensurate with the workhe was performing. As a welder, Pena felt that he wasentitled to a higher rate of paythanCarter and at least oneother employee. In addition, he was required to performadditional tasks for the same wages. Occasionally, he was"shorted" in his paychecks but he conceded that theCompany made up the shortages. All in all, Pena was lessthan satisfied with his lot.Pena was absent from work on October 11, the day heasked to be off. Next day, while he was working, Padillainstructed him to make enough steel rebars for 2 days.Pena told him that he would do his "damnedest." For thenext 2 days, Padilla assigned Pena to finishing concrete.On Thursday, October 14, Pena was preparing steel fordouble forms used in making platforms. Pena askedPadilla for additional laborers because he was fallingbehind in his welding. Although Padilla had supplied Penawith help when needed in the past, he refused. When Penapushed up his welding hood because he had beenperspiring heavily, Padilla asked him if he was "taking abreak."That afternoon, Tompkins approached Pena at his workstation and told him, "Pena, I want you to pick up all thissteel by quitting time," indicating a pile of scrap steel,which, according to Pena, had been lying there since Penahad first gone to work there. Pena said that he could notpossibly do it.With that, Tompkins summoned Carter,who had been standing at the timeclock, and said, "Carter,Iwant you to hear this. I am telling Pena to pick up all thesteelhere by quitting time tomorrow." Pena then toldTompkins that if he would provide him with help, he wouldhave it done. Padilla was in the area, and Tompkins calledhim over, and said, "Felix, I want to tell you in front ofPena and Carter that I want him [Pena] to pick up all this18Pena told Tompkins that his errands involved a traffic citation and a19Although the refusal to grant the loan has not been alleged as anconference with an attorney (Respondent's counsel, incidentally), regarding8(a)(1) violation, it is a measure of Respondent's animus.a divorce. PRE-CAST MFG. CO.steel and have it picked up by quitting time." At thisjuncture, Pena, visibly agitated, told Tompkins, "No, youget somebody else to do it because I'm quitting."20 In anapparent effort to mollify Pena, Tompkins told him, "Youdon't have to quit . . . I can, you know, make the weld forthe pours and the steel for the pours, and you can stillclean this up." Pena remained adamant, and said, "No,you get some clown to do it . . . you get somebody else todo it, I'm quitting." Tompkins repeated, "You don't haveto quit." Pena rejoined, "Yes, and I don't have to take thisshit either." Pena was as good as his word, and quit hisemployment the same day.It isevident from the record as a whole that the pile ofsteel scrap had accumulated over a long period of time, atleast,probably, since Pena's employment. Assuming, asRespondent maintains, that it constituted a hazard, andthat Respondent was prompted,in eliminatingthis hazard,by a purpose to comply with the safety requirements of theOccupational Safety and Health Administration, Depart-mentof Labor, one is left to wonder why Respondent haddelayed until mid-October 1971, which coincided with theorganizational activities of the employees. The Occupa-tional Safety and Health Act of 1970 was enacted into lawon December 29, 1970, and became effective April 28,1971. The safety regulations were published in the FederalRegister on May 29, 1971. Public Law 91-596, 91st Cong.,S. 2193(12/29/70), 84 Stat.1590, 29 CFR, Section 1910,etseq.Moreover, although contrary to Pena's testimony, that itwould have taken 2 or 3 days to clean up the steel scrap,Respondent maintained that, following Pena's termination,the scrap was cleaned up in a mere 2 hours, the conditionwas not corrected, according to Tompkins himself, untilabout a month after Pena's termination, and the job wasperformed by Al Padilla, Foreman Padilla's brother, whoreplaced Pena.Furthermore, it is unreasonable to believe that Respon-dent would normally have assigned this task to a welderand skilled, or, at the very least semiskilled, worker toperform rather than to an unskilled laborer. Pena hadnever been asked to do cleanup work before, and,according to him, the unskilled laborers of Spanish-American origin were normally used to do this cleanupwork. What is even more astonishing is the length to whichTompkins went in asking Carter and Padilla to serve aswitnesses to Tompkins' orders to Pena. This has all theearmarks of an attempt to lay a predicate for Pena'sdischarge. The fact that Tompkins was spared the troubleby Pena's quitting does not negate the discriminatorymotive.The record fairly establishes, by the facts detailed above,thatRespondent imposed or threatened to impose moredisagreeable and onerous tasks on Pena in the expectationthat he would quit rather than work under those condi-tions.Respondent thereby constructively discharged Penabecause of his protected concerted activities, therebydisc I riminating in regard to his hire and tenure of20According to Padilla, Pena registered his protest with the use of anobscene four-letter word21Santa Fe Drilling Company,171NLRB No 27, enfd. in part andremanded 416 F.2d 725 (C A. 9), supplemental decision 180 NLRB 1049,reaffd. on reconsideration 183 NLRB No 44. Although this case involved145employment,to discourage membership in a labor organi-zation, in violation of Section 8(a)(3) and (1) of the Act.It remains to be decided whether the fact that Pena hadindicated that he intended to quit his job and seek otheremployment, or that he may have obtained other employ-ment,relievesRespondent of the obligation to offer himreinstatement,orwhether by quitting his job, despiteTompkins'statement that he need not do so, Pena hasforfeited the right to reinstatement.As to the firstproposition,Pena's decision to quit and seek otheremployment, and any action he may have taken, wasinextricably bound up with Respondent's unfair laborpractices,which have been found violative of Section8(a)(1) of the Act.Such unlawful conduct"would reason-ably cause an employee to be insecure and to think interms of other employment."21Pena'sdecision to termi-nate his employment "was not an unequivocal resolve notto accept reinstatement,but was made in the heat ofdissatisfactionwith his treatment by Respondent andcould hardly be characterized as a rational, uncoerceddecision." 22As to Pena's determination to quit, notwithstandingTompkins'assertion that he need not do so,in the absenceof any assurance that Respondent would not require Penato perform unreasonable and onerous tasksand wouldrefrain from engaging in unfair labor practices,which hadprompted Pena to quit, under the circumstances disclosed,Pena's refusal to remain in Respondent's employ shouldnot deprive him of the right of an offer of reinstatement.It is therefore found that by constructively dischargingFrank Pena on October 14, 1971, because of his union orprotected concerted activities, thereby discriminating inregard to his hire and tenure of employment, to discouragemembership in a labor organization,Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.It is further found that by Tompkins' interrogation of,and statements to, Pena, previously detailed, Respondenthas interfered with, restrained, and coerced employees inthe exercise of rights guaranteed under the Act, therebyviolating Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above,occurring in connection with the operationsdescribedin sectionI,above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIt has been found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) andreinstatement of a discriminatorily discharged employee, there wouldappear no difference in principle from reinstatement in the case of anemployee who had been constructively discharged22Santa Fe Drilling Company, supra 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) of the Act by the conduct previously detailed. It will berecommended that Respondent be ordered to cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent has discriminated inregard to the hire and tenure of employment of employeesby discharging, and thereafter failing and refusing toreinstate, John Anderson and Richard Ramirez on October11, 1971, and by constructively discharging Vivian Reyesand Frank Pena on about October 14, 1971, and bythereafter failing and refusing to reinstate said employees.Itwill, therefore, be recommended that Respondent offereach of said employees immediate and full reinstatement,without loss of seniority or other rights and privileges, tohis former position or, if that position is not available, to asubstantially equivalent position, and make each of themwhole for any loss of pay he may have sustained bypayment to him of a sum of money equal to that which hewould have earned from the date of the discriminationagainst him to the date of offer of reinstatement, less hisnet earnings during such period. Backpay shall becomputed in accordance with the formula prescribed in F.W.Woolworth Company,90 NLRB 289. Interest on saidbackpay shall be computed at the rate of 6 percent perannum, as provided inIsisPlumbing & Heating Co.,138NLRB 716.23CONCLUSIONS OF LAW1.Pre-CastMfg. Co., Respondent herein, an Arizonacorporationwith its office and place of business inPhoenix, Arizona, is, and at all times material herein hasbeen, an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.Construction, Production and Maintenance Labor-ersUnion, Local No. 383, the Union herein, is and at alltimes material herein has been a labor organization withinthe meaning of Section 2(5) of the Act.3.By the coercive interrogation and statements ofPlant Superintendent John W. Tompkins and ForemanFelix V. Padilla, detailed above, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7, thereby engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By discharging John E. Anderson and Richard M.Ramirez on October 11, 1971, and by constructivelydischarging Frank Pena and Vivian G. Reyes on October14,1971,and failing and refusing to reinstate saidemployees because of their union or protected concertedactivities to discourage membership in a labor organiza-tion,Respondent has engaged in unfair labor practices, inviolationofSection 8(a)(3), thereby interferingwith,restraining,and coercing employees in the exercise of23 In view ofthe nature and extent of Respondent'sunfair laborpractices,including violation of Section 8(a)(3), it is further found that thereis likelihoodthat Respondent may engage in similar unfair labor practicesin the future.It will therefore be recommended that Respondent be orderedto refrain from interfering with, restraining, and coercing its employees inany othermanner.N.L.R.B. v. EntwistleManufacturingCo.,120 F.2d 532(C.A. 4);May Department Stores v. N.LR B,326 U.S.376;Bethlehem SteelCo v 1V. L.R.B.,120 F.2d 641 (C.A.D.C.).rights guaranteed in Section 7, and violating Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices found above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.6.Except as found above, Respondent has not engagedin any unfair labor practices alleged in the complaint.Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record, andpursuant to Section 10(c) of the Act, I make the followingrecommended: 24ORDERPre-CastMfg. Co., an Arizona corporation, with itsoffice and place of business in Phoenix, Arizona, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, laying off, or otherwise discriminatingin regard to the hire and tenure of employment or any termor condition of employment, of its employees because theyhave engaged in union or other concerted protectedactivities for the purpose of collective bargaining or othermutual aid or protection, to discourage membership in alabor organization.(b) Coercively interrogating employees or making state-ments to them concerning their union membership andactivities.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act 252.Take the following affirmative action, designed toeffectuate the policies of the Act:(a)Offer John E. Anderson, Richard M. Ramirez, FrankPena, and Vivian G. Reyes immediate and full reinstate-ment to their former jobs, or, if those jobs are unavailable,to substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and makeeach of them whole in the manner set forth in the sectionentitled "The Remedy."(b)Notify immediately the above-named employees, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve until compliance with any order of reinstate-ment or backpay made by the Board, and, upon request,make available to said Board or its agents, for examinationand copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records required or useful in analyzing the amountsof backpay due.(d) Post at its office and place of business in Phoenix,Arizona, and at all other places where notices to employees24In the event noexceptionsare filed asprovided by Section 102.46 ofthe Rules and Regulations of the National LaborRelationsBoard, thefindings, conclusions,and recommended Order herein shall, as provided inSection102.48 ofthe Rules andRegulations, be adopted by the Board andbecome itsfindings,conclusions, and Order,and allobjections thereto shallbe deemed waived for all purposes.25 SinceArizona is a right-to-workState,the customary proviso toSection 8(a)(3) has been omitted. PRE-CAST MFG. CO.are usually posted by Respondent, copies of the attachednoticemarked"Appendix."26Copies of said notice, onforms provided by the Regional Director for Region 28,shall,afterbeing duly signed by Respondent's dulyauthorized representative,be postedby itimmediatelyupon receipt thereof, and maintained by it for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that such notices are not altered,defaced, orcovered by any other material.(e)Notify said Regional Director, in writing, within 20days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply therewith.27It is further recommended that the consolidated com-plaint be dismissed insofar as it alleges violations whichhave not been found.It is further recommended that, unless on or before 20days from the date of receipt of this Decision,Respondentnotifies said Regional Director that it will comply with theforegoing recommendations,theBoard issue an orderrequiring Respondent to take the action aforesaid.26In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Postedpursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."27 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"NotifytheRegional Director for Region 28, in writing,within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate in regard to the hire andtenure of employment of our employees because oftheir union or protected concerted activities to discour-agemembership of our employees in Construction,Production and Maintenance Laborers Union, LocalNo. 383, or any other labor organization.WE WILL NOT coercively interrogate or make147coercive statements to our employees concerning theirunion or otherprotectedconcerted activities.WE WILL NOT in any othermanner interfere with,restrain,or coerce our employees in the right to self-organization,to form,join,or assist the above-namedUnion or any otherlabor organization,to bargaincollectivelythrough representatives of their own choos-ing, to engage in concerted activities for the purpose ofmutual aid or protection,or to refrain from any and allsuch activities.WE WILLoffer JohnE.Anderson, Richard M.Ramirez, Frank Pena,and VivianG. Reyes immediateand full reinstatement to their formerjobsor, if thosejobs are no longer available,to substantially equivalentpositions, without prejudiceto their seniorityand otherrights andprivileges,and make themwhole for any lossof pay they mayhave sufferedby reason of thediscrimination against them,in the mannerprescribedin the section of the Trial Examiner's Decision entitled"The Remedy."All our employeesare free to become or remain, orrefrain from becoming or remaining,members of theabove-named labor organizationor any other labororganization.DatedByPRE-CAST MFG. CO.(Employer)(Representative)(Title)WE WILL notifyimmediately the above-named individuals,ifpresently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement,upon applicationafter discharge from the Armed Forces, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act.Thisisan official notice and must not bedefaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,Camelback Building, Room207, 110 WestCamelback Road, Phoenix, Arizona,85013.Telephone602-261-3717.